Exhibit 10.3 HECLA MINING COMPANY EXECUTIVE AND SENIOR MANAGEMENT LONG-TERM PERFORMANCE PAYMENT PLAN (As Amended and Restated Effective January 1, 2017) INTRODUCTION Purpose . The purpose and objectives of the Hecla Mining Company Executive and Senior Management Long-Term Performance Payment Plan (“Plan”) include: ● Focus attention on key activities and initiatives . We want key decision makers to allocate time and energy to those key activities that drive the Company's performance. ● Encourage open and frequent communications . We want key decision makers to openly communicate with their peers regarding their ideas and suggested approaches in order to assist the Company in achieving its goals. ● Establish meaningful, challenging and achievable performance targets . We want to provide a financial incentive for individuals to attain achievable performance targets. ● Recognize contribution to long-term growth objective efforts . Every position is important and contributes to the day-to-day success of the Company. However, a few individuals hold positions that can have long-term and dramatic impact on the future of the Company. Because these efforts are so critical, it is important to recognize both the individual contributions as well as the team contributions. ● Attract and retain high caliber executives and senior management . Compensation is an important consideration in a high caliber leader's willingness to join and stay with a top- performing organization. This Plan helps meet this important objective by providing key leaders the opportunity to earn above industry standard total compensation through personal and organizational performance. ● Link Participant interests to those of the Company's shareholders . Our entire compensation philosophy is based on achieving performance results that are in the best interest of our shareholders and provides them the opportunity to realize wealth through our performance. ARTICLE I DEFINITIONS For the purposes of this Plan, the following terms shall have the meanings indicated unless the context clearly indicates otherwise: “ Award ” means a cash amount or stock award determined by the Committee based on the number of Performance Units awarded and the performance of the Company during the Performance Cycle as measured against the performance goals established by the Committee for a Performance Cycle. “ Award Payment Date ” means the date or dates during the calendar year following the end of a Performance Cycle when Awards made for such Performance Cycle are paid to Participants who earned such Awards. “ Beneficiary ” means the person, persons or entity designated by the Participant to whom the Plan payments shall be made in the event of the Participant’s death. Each such designation shall be filed with the Company in a form acceptable to the Company and shall become effective only when received by the Company. Designated persons or entities shall not be considered Beneficiaries until the death of the Participant. If the Participant is married, the spouse must consent to a beneficiary designation to someone else. If a Participant becomes divorced after having named his or her spouse as a Beneficiary, the prior designation of the spouse as Beneficiary shall be void. After the divorce, the Participant may, in his or her discretion, designate his or her ex-spouse as a Beneficiary by filing a new beneficiary designation form with the Company. If no designated beneficiary survives the Participant, any payments owed to the Participant at that time shall be paid to the Participant’s spouse and if none, the Participant’s surviving children in equal shares and if none, the Participant’s estate. “ Board ” means the Board of Directors of Hecla Mining Company. “ Cause ” means (i) conviction of the Participant for committing a felony under federal law or the law of the state in which such action occurred; (ii) dishonesty in the course of fulfilling the Participant’s employment duties; or (iii) willful and deliberate failure on the part of the Participant to perform his or her employment duties in any material respect, or such other events as shall be determined by the Committee. The Committee shall have the sole discretion to determine whether "Cause" exists, and its determination shall be final and binding on all interested parties. “
